Justice EAKIN,
concurring.
Here, we have been asked to decide whether a trial court can compel the Department of Corrections (DOC) to provide counseling as part of an inmate’s attempt to obtain visitation with his child. I agree with Justice Saylor that there is no basis, in statute or case law, to impose the cost of counseling *538on the DOC. Had the General Assembly wished the DOC to provide this counseling, it could have readily done so. This ends the analysis. Thus, it is unnecessary to address whether the Domestic Relations Code requires currently incarcerated inmates, such as Father, to undergo counseling when seeking visitation with their children. I also agree with the majority, contrary to any suggestion by the legislative history, the judiciary is all too well aware of the risk domestic violence poses.
Therefore, I respectfully concur in the result.